 22DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion Carbide Corporation-Linde Division and Oil,Chemical and Atomic Workers,Local8-215. Case3-CA-4098April 3, 1972SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn March 24, 1971, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,' finding that Respondent had vi-olated Section 8(a)(5) and (1) by refusing to bargainwith the Union on the subject of hospital-medical-surgical benefits for retirees; in so finding the Boardrelied on its decision inPittsburgh Plate Glass Compa-ny,Chemical Division2 in which it was held that forpurposes of collective bargaining retirees are employ-ees within the meaning of Section 2(3) of the Act, andthat retirees' benefits are mandatory subjects of bar-gaining under Section 8(d) of the Act. At the time ofthe Board's original decision hereinPittsburgh PlateGlasshad been denied enforcement by the Sixth Cir-cuit Court of Appeals 3 the Supreme Court had grant-ed certiorari.On December 8, 1971, the SupremeCourt 4 upheld the Sixth Circuit and ruled that retireesare not employees within the meaning of Section 2(3)and the Board was not warranted in finding that reti-i 189 NLRB No. 282 177 NLRB 911rees' benefits are mandatory subjects of bargainingunder Section 8(d).On January 5, 1972, the Respondent herein filed amotion to reconsider, set aside, and dismiss in light ofthe Supreme Court's holding inPittsburgh Plate Glass;on January 18, 1972, the Union filed an opposition tothe Respondent's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the motion for reconsid-eration, the opposition thereto, and the entire recordin this proceeding, and has decided to dismiss thecomplaint in its entirety. As indicated above, our find-ing herein that Respondent violated Section 8(a)(5)was predicated on our earlier decision inPittsburghPlate Glasswherein we held that for purposes of col-lective bargaining retirees are employees within themeaning ofSection 2(3) of the Act and that retirees'benefits are mandatory subjects of bargaining. Thatdecision having been reversed, we shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.' 427 F.2d 936.4 AlliedChemical &AlkaliWorkers of America, Local Union No. I v. Pitts-burgh PlateGlassCompany, ChemicalDivision,404 U.S. 157